DETAILED ACTION
This action is in response to the Amendment dated 28 October 2021. Claims 1, 3, 5 and 7 are amended. Claims 9-12 are added. No claim has been cancelled. Claims 1-12 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Based on applicant's amendment, the rejection of claims 1-4 and 7 under 35 U.S.C. 112(b)/second paragraph is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over UPMANUE et al. (US20170024022A1) in view of CLIFTON et al. (US20110316774A1).

As to claim 1, UPMANUE teaches a user interface of a transportation vehicle (See fig. 1, par. 0026, wherein the display module 30 displays the GUI 18 on the display 22. The GUI 18 includes a series of graphical interfaces each configured to display specific information for controlling a given vehicular system; as taught by UPMANUE),  wherein the user interface comprises: at least one mechanically adjustable controller (See fig. 3, par. 0033, wherein the interface device 60 includes a knob 64; as taught by UPMANUE); and a touch display (See fig. 1, par. 0026, wherein the display 22 may be a liquid crystal display (LCD) that includes a touchscreen; as taught by UPMANUE) that operates peripheral devices of the transportation vehicle (See fig. 1, par. 0026, wherein the GUI 18 includes a series of graphical interfaces each configured to display specific information for controlling a given vehicular system; as taught by UPMANUE), wherein operating the at least one mechanically adjustable controller temporarily deactivates the touch display, wherein operation of peripheral devices by using the touch display is temporarily blocked during the operation of the mechanically adjustable controller (See fig. 1, par. 0041, wherein in the event that the knob 64 is selected, any touch detected by the touchpad 68 along its surface is ignored, and the GUI 18 is controlled by the knob 64; as taught by UPMANUE).
UPMANUE does not teach wherein, responsive to operation of the at least one mechanically adjustable controller being operated within a predefinable time period following operation of the touch display, an operation performed on a peripheral device via the touch display is revoked and the previous state of the actuated peripheral device is reinstated.
In similar field of endeavor, CLIFTON teaches wherein, responsive to operation of the at least one mechanically adjustable controller being operated within a predefinable time period following operation of the touch display (See figs. 1 and 2, pars. 0035-0044, for example par. 0036 wherein The starting of the timeout interval is triggered by lifting the finger from a key, or key-up; as taught by CLIFTON) , an operation performed on a peripheral device via the touch display is revoked and the See figs. 1 and 2, pars. 0035-0044, for example par. 0042 wherein FIG. 2 shows that the first embodiment combines a timeout interval with finger movement that could be completed by the user before or after the timeout interval has elapsed. What is important is that both actions have occurred. Thus, the user simply has to complete both tasks, movement along a predetermined path length with a finger on the touchpad, and the timeout interval from last key-up event must be expired; as taught by CLIFTON).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the UPMANUE user interface to include the teachings of CLIFTON wherein, responsive to operation of the at least one mechanically adjustable controller being operated within a predefinable time period following operation of the touch display, an operation performed on a peripheral device via the touch display is revoked and the previous state of the actuated peripheral device is reinstated. Such a person would have been motivated to make this combination as using a touchpad in certain environments can be difficult because of the location of a touchpad within a computing device. For example, in a laptop or other portable computing device, a touchpad is often placed just in front of a keyboard. When a user is typing, the thumb or the palm of the hand just below the thumb can easily brush against a portion of the touchpad. This inadvertent contact with the touchpad can be misinterpreted as intentional input to the portable computing device. Unintended data input includes deselecting an item such as an icon shown on a graphical user interface, a mouse button click, or movement of the cursor (CLIFTON, par. 0014). Accordingly, it would be an improvement over the prior art to provide a system and method for preventing unintended touchpad input caused by accidental contact with a touchpad surface by a palm, thumb or finger (CLIFTON, par. 0018).


As to claim 2, UPMANUE and CLIFTON teach the limitations of claim 1. CLIFTON further teaches wherein the touch display is activated following the operation of the mechanically adjustable controller wherein the touch display is activated following a predefinable delay (See fig. 2, par. 0022 wherein FIG. 2 is a flowchart showing how to implement the first embodiment of the present invention that requires a timeout interval no elapse and movement of a finger for a predetermined path length before touchpad input is re-enabled for a tap input to be allowed; as taught by CLIFTON).

As to claim 3, UPMANUE and CLIFTON teach the limitations of claim 1. UPMANUE further teaches wherein the temporary deactivation of the touch display is able to be activated and deactivated (See fig. 1, par. 0041, wherein the switch 76 may be used to activate or deactivate one of the knob 64 or the touchpad 68; as taught by UPMANUE).

As to claim 4, UPMANUE and CLIFTON teach the limitations of claim 1. UPMANUE further teaches wherein the mechanically adjustable controller is a rotary controller, slide controller, toggle switch or pressure switch (See fig. 1, par. 0041, wherein the knob 64 is rotatable and slideable along each of the axes and transmits a signal reflective of its movement to the HMI module 46; as taught by UPMANUE).

As to claim 5, UPMANUE teaches a method for providing a user interface of a transportation vehicle (See fig. 1, par. 0026, wherein the display module 30 displays the GUI 18 on the display 22. The GUI 18 includes a series of graphical interfaces each configured to display specific information for controlling a given vehicular system; as taught by UPMANUE), wherein the user interface comprises at least one mechanically adjustable controller (See fig. 3, par. 0033, wherein the interface device 60 includes a knob 64; as taught by UPMANUE) and a touch display (See fig. 1, par. 0026, wherein the display 22 may be a liquid crystal display (LCD) that includes a touchscreen; as taught by UPMANUE), the method comprising: operating peripheral devices of the transportation vehicle via the touch display (See fig. 1, par. 0026, wherein the GUI 18 includes a series of graphical interfaces each configured to display specific information for controlling a given vehicular system; as taught by UPMANUE); operating the at least one mechanically adjustable controller to temporarily deactivate the touch display, wherein operation of peripheral devices via the touch display is temporarily blocked during the operation of the mechanically adjustable controller (See fig. 1, par. 0041, wherein in the event that the knob 64 is selected, any touch detected by the touchpad 68 along its surface is ignored, and the GUI 18 is controlled by the knob 64; as taught by UPMANUE).
UPMANUE does not teach and responsive to the at least one mechanically adjustable controller being operated within a predefinable time period following operation of the touch display, revoking an operation performed on a peripheral device via the touch display and reinstating a previous state of the actuated peripheral device.
In similar field of endeavor, CLIFTON teaches and responsive to the at least one mechanically adjustable controller being operated within a predefinable time period following operation of the touch display (See figs. 1 and 2, pars. 0035-0044, for example par. 0036 wherein The starting of the timeout interval is triggered by lifting the finger from a key, or key-up; as taught by CLIFTON), revoking an operation performed on a peripheral device via the touch display and reinstating a previous state of the actuated peripheral device (See figs. 1 and 2, pars. 0035-0044, for example par. 0042 wherein FIG. 2 shows that the first embodiment combines a timeout interval with finger movement that could be completed by the user before or after the timeout interval has elapsed. What is important is that both actions have occurred. Thus, the user simply has to complete both tasks, movement along a predetermined path length with a finger on the touchpad, and the timeout interval from last key-up event must be expired; as taught by CLIFTON
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the UPMANUE method to include the teachings of CLIFTON and responsive to the at least one mechanically adjustable controller being operated within a predefinable time period following operation of the touch display, revoking an operation performed on a peripheral device via the touch display and reinstating a previous state of the actuated peripheral device. Such a person would have been motivated to make this combination as using a touchpad in certain environments can be difficult because of the location of a touchpad within a computing device. For example, in a laptop or other portable computing device, a touchpad is often placed just in front of a keyboard. When a user is typing, the thumb or the palm of the hand just below the thumb can easily brush against a portion of the touchpad. This inadvertent contact with the touchpad can be misinterpreted as intentional input to the portable computing device. Unintended data input includes deselecting an item such as an icon shown on a graphical user interface, a mouse button click, or movement of the cursor (CLIFTON, par. 0014). Accordingly, it would be an improvement over the prior art to provide a system and method for preventing unintended touchpad input caused by accidental contact with a touchpad surface by a palm, thumb or finger (CLIFTON, par. 0018).

As to claim 6, UPMANUE and CLIFTON teach the limitations of claim 5. CLIFTON further teaches wherein the touch display is activated following the operation of the mechanically adjustable controller wherein the touch display is activated following a predefinable delay (See fig. 2, par. 0022 wherein FIG. 2 is a flowchart showing how to implement the first embodiment of the present invention that requires a timeout interval no elapse and movement of a finger for a predetermined path length before touchpad input is re-enabled for a tap input to be allowed; as taught by CLIFTON).

As to claim 7, UPMANUE and CLIFTON teach the limitations of claim 5. UPMANUE further teaches wherein the temporary deactivation of the touch display is able to be activated and deactivated (See fig. 1, par. 0041, wherein the switch 76 may be used to activate or deactivate one of the knob 64 or the touchpad 68; as taught by UPMANUE).

As to claim 8, UPMANUE and CLIFTON teach the limitations of claim 5. UPMANUE further teaches wherein the mechanically adjustable controller is a rotary controller, slide controller, toggle switch or pressure switch (See fig. 1, par. 0041, wherein the knob 64 is rotatable and slideable along each of the axes and transmits a signal reflective of its movement to the HMI module 46; as taught by UPMANUE).

As to claim 9, UPMANUE teaches a user interface system of a transportation vehicle (See fig. 1, par. 0026, wherein the display module 30 displays the GUI 18 on the display 22. The GUI 18 includes a series of graphical interfaces each configured to display specific information for controlling a given vehicular system; as taught by UPMANUE),  wherein the user interface system comprises: at least one mechanically adjustable controller (See fig. 3, par. 0033, wherein the interface device 60 includes a knob 64; as taught by UPMANUE); and a touch display (See fig. 1, par. 0026, wherein the display 22 may be a liquid crystal display (LCD) that includes a touchscreen; as taught by UPMANUE),  wherein each of the at least one mechanically adjustable controller and the touch display are configured to operate at least one peripheral device (See fig. 1, par. 0026, wherein the GUI 18 includes a series of graphical interfaces each configured to display specific information for controlling a given vehicular system; as taught by UPMANUE), wherein operation of the mechanically adjustable controller temporarily blocks operation of the at least one peripheral device via the touch display (See fig. 1, par. 0041, wherein in the event that the knob 64 is selected, any touch detected by the touchpad 68 along its surface is ignored, and the GUI 18 is controlled by the knob 64; as taught by UPMANUE).
UPMANUE does not teach wherein, responsive to the at least one mechanically adjustable controller being operated within a predefinable time period after an operation of the at least one peripheral device via the touch display, the operation of the peripheral device via the touch display is revoked and a previous state of the actuated peripheral device is reinstated.
In similar field of endeavor, CLIFTON teaches wherein, responsive to the at least one mechanically adjustable controller being operated within a predefinable time period after an operation of the at least one peripheral device via the touch display (See figs. 1 and 2, pars. 0035-0044, for example par. 0036 wherein The starting of the timeout interval is triggered by lifting the finger from a key, or key-up; as taught by CLIFTON) , the operation of the peripheral device via the touch display is revoked and a previous state of the actuated peripheral device is reinstated (See figs. 1 and 2, pars. 0035-0044, for example par. 0042 wherein FIG. 2 shows that the first embodiment combines a timeout interval with finger movement that could be completed by the user before or after the timeout interval has elapsed. What is important is that both actions have occurred. Thus, the user simply has to complete both tasks, movement along a predetermined path length with a finger on the touchpad, and the timeout interval from last key-up event must be expired; as taught by CLIFTON).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the UPMANUE user interface system to include the teachings of CLIFTON wherein, responsive to the at least one mechanically adjustable controller being operated within a predefinable time period after an operation of the at least one peripheral device via the touch display, the operation of the peripheral device via the touch display is revoked and a previous state of the actuated peripheral device is reinstated. Such a person would have been motivated to make this combination as using a touchpad in certain environments can be difficult because of the location of a 

As to claim 10, UPMANUE and CLIFTON teach the limitations of claim 9. CLIFTON further teaches wherein the touch display is temporarily deactivated during operation of the at least one mechanically adjustable controller, and reactivated following the operation of the mechanically adjustable controller after a predefinable delay (See fig. 2, par. 0022 wherein FIG. 2 is a flowchart showing how to implement the first embodiment of the present invention that requires a timeout interval no elapse and movement of a finger for a predetermined path length before touchpad input is re-enabled for a tap input to be allowed; as taught by CLIFTON).

As to claim 11, UPMANUE and CLIFTON teach the limitations of claim 10. UPMANUE further teaches wherein the temporary deactivation of the touch display is able to be activated and deactivated (See fig. 1, par. 0041, wherein the switch 76 may be used to activate or deactivate one of the knob 64 or the touchpad 68; as taught by UPMANUE).

As to claim 12, UPMANUE and CLIFTON teach the limitations of claim 9. UPMANUE further teaches wherein the mechanically adjustable controller includes at least one of a rotary controller, slide controller, toggle switch, and pressure switch (See fig. 1, par. 0041, wherein the knob 64 is rotatable and slideable along each of the axes and transmits a signal reflective of its movement to the HMI module 46; as taught by UPMANUE).

Response to Arguments 
Applicant argues that [“The asserted combination of Upmanue and Pryor fails to achieve the responsive operation as recited in the amended claims, for similar reasons as discussed above. Accordingly, independent claim 1 defines over the cited art and § 103 rejection. New independent claim 9 recites "[a] user interface system of a transportation vehicle, wherein the user interface system comprises: at least one mechanically adjustable controller; and a touch display, wherein each of the at least one mechanically adjustable controller and the touch display are configured to operate at least one peripheral device, wherein operation of the mechanically adjustable controller temporarily blocks operation of the at least one peripheral device via the touch display, wherein, responsive to the at least one mechanically adjustable controller being operated within a predefinable time period after an operation of the at least one peripheral device via the touch display, the operation of the peripheral device via the touch display is revoked and a previous state of the actuated peripheral device is reinstated." Independent claim 9 defines over the cited art for similar reasons as discussed above regarding claim 1. For the reasons discussed above, Applicant respectfully requests withdrawal of the §103 rejections, and consideration and allowance of claims 1-12.” (Pages 6-7)].
The argument described above, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Publication Number
Filing Date
Title
US20050057489A1
2003-09-03
Cooperative keyboard and touchpad control method
US9098244B2
2013-01-15
Ignoring tactile input based on subsequent input received from keyboard
US9778831B2
2015-04-02
Vehicles and vehicle systems for providing access to vehicle controls, functions, environment and applications to guests/passengers via mobile devices
US20090267921A1
2009-07-10
Programmable tactile touch screen displays and man-machine interfaces for improved vehicle instrumentation and telematics
US20130050094A1
2012-08-27
Method and apparatus for preventing malfunction of touchpad in electronic device


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOROSH NEHCHIRI/               Examiner, Art Unit 2174                                                                                                                                                                                         

/SHERIEF BADAWI/               Supervisory Patent Examiner, Art Unit 2174